DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
 	This office action is responsive to the applicant’s remarks received August 25, 2021.  Claims 1-4, 6-14 & 16-20 have been fully considered and are persuasive. Claims 5 & 15 have been cancelled.

Response to Arguments
	Applicant’s arguments with respect to the amended claims have been fully considered and are persuasive. 

Claim Rejections
	In light of the amendments presented, Examiner withdraws the 35 USC § 103 rejection of Claims 1-4, 6-14 & 16-20. In view of “Applicant Arguments/Remarks Made in an Amendment” filed August 25, 2021. Claims 1-4, 6-14 & 16-20 are now considered to be allowable subject matter. 

Allowable Subject Matter
1.	Claims  1-4, 6-14 & 16-20 are allowed.
2.	The following is Examiners statement of reasons for allowance:
Claim 1-4, 6-14 & 16-20 uniquely identify the distinct features of query disambiguation using environmental audio.
The closest prior art made of record is Nicholson et al. (US 20180341654 A1) and Albadawi et al. (US 20180232563 A1).
The cited reference (Nicholson) teaches receiving, at an information handling device, user input comprising a query from a user, wherein the query does not comprise an explicit request for visual data; identifying, based upon results of the query, that visual data is associated with the query; and providing, based on the identifying, output associated with the identified visual data.
The cited reference (Albadawi) teaches a system that relate to entity tracking. One examples provides a computing device comprising a logic processor and a storage device holding instructions executable by the logic processor to receive image data of an environment including a person, process the image data using a face detection algorithm to produce a first face detection output at a first frequency, determine an identity of the person based on the first face detection output, and process the image data using another algorithm that uses less computational resources of the computing device than the face detection algorithm. The instructions are further executable to track the person within the environment based on the tracking output, and perform one or more of updating the other algorithm using a second face detection output, and updating the face detection algorithm using the tracking output.
The cited references fails to disclose wherein the environmental audio comprises a plurality of different data types; storing, in a rolling queue, a user-designated data type from the plurality of different data types, wherein the storing comprises ignoring, from the rolling queue, undesignated 
As a result and for these reasons, Examiner indicates Claims 1-4, 6-14 & 16-20 as allowable subject matter.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue and fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS T. RILEY, ESQ. whose telephone number is (571)270-1581.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P. Goddard can be reached on 517-272-7773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MARCUS T. RILEY, ESQ.
Examiner
Art Unit 2677



/MARCUS T RILEY/Primary Examiner, Art Unit 2677